Citation Nr: 9920765	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-31 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for disability due to 
exposure to herbicides.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for defective hearing 
in the right ear.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for residuals of a 
fractured right foot.

6.  Entitlement to service connection for a lung disability.

7.  Evaluation of service-connected defective hearing in the 
left ear, currently rated as noncompensably disabling.

8.  Evaluation of service-connected residuals of flash burns 
to both eyes, currently rated as noncompensably disabling.

9.  Evaluation of service-connected chronic prostatitis with 
urinary tract infections, currently rated as noncompensably 
disabling.

10.  Evaluation of service-connected bilateral pes planus, 
currently rated as noncompensably disabling.

11.  Evaluation of service-connected chronic sinusitis, 
currently rated as noncompensably disabling.

12.  Evaluation of service-connected hiatal hernia, currently 
rated as noncompensably disabling.

13.  Evaluation of service-connected right knee disorder, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from December 29, 1964, to 
December 31, 1975.  He also had 13 year, 3 months, and 20 
days of other service prior to December 29, 1964.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA)

In August 1996, the veteran completed two forms by which 
appeals to the Board are perfected.  On each he requested a 
hearing before a member of the Board.  He specifically 
indicated that he wanted the hearing to be held at the local 
VA office.

Upon review of the file, the Board sought clarification of 
the veteran's desire for such a hearing.  A letter was sent 
to the veteran in June 1999.  In July 1999, the veteran 
responded by indicating that he indeed wanted a personal 
hearing at the RO before a member of the Board.  Since the 
Board may not proceed until the veteran is afforded the 
opportunity for such a hearing, 38 U.S.C.A. § 7107(b) (West 
Supp. 1999), the case must be REMANDED to the RO for the 
following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a member of the Board.

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  By this 
action, the Board intimates no opinion as to the ultimate 
determination warranted in this case.  No action is required 
of the appellant until he receives further notice.  However, 
the veteran may submit additional evidence and/or argument 
during pendency of this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


